IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00087-CR

ANTHONY LEIGH WEST,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 66th District Court
                               Hill County, Texas
                             Trial Court No. F379-19


                           MEMORANDUM OPINION


      Anthony West was charged by indictment with evading arrest or detention with a

vehicle. See TEX. PENAL CODE ANN. § 38.04. The jury found West guilty, found both

enhancement allegations true, and assessed his punishment at thirty-five years in prison.

In three issues, West challenges the jury charge at the guilt-innocence and the punishment

phases of trial and the assessment of several court costs. We affirm as modified.

                                      Standard of Review
        In reviewing a jury-charge issue, an appellate court's first duty is to determine

whether the charge contains error. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim. App.

1996). If the jury charge contains error, the appellate court must analyze that error for

harm. Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). The court will

reverse if an error was properly preserved by objection and is not harmless. Almanza v.

State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). Conversely, where a party does not

properly preserve error by proper objection, the court will only reverse for egregious

harm, meaning West did not receive a fair and impartial trial. Id. To obtain a reversal for

jury-charge error, West must have suffered actual harm and not just merely theoretical

harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012); Arline v. State, 721

S.W.2d 348, 352 (Tex. Crim. App. 1986).

        West did not object in the trial court to the complaints he how makes regarding

either jury charge; thus, he must show egregious harm. See Almanza, 686 S.W.2d at 171.

In examining the record for egregious harm, we consider the jury charge, the state of the

evidence, the final arguments of the parties, and any other relevant information revealed

by the record of the trial as a whole. Olivas v. State, 202 S.W.3d 137, 144 (Tex. Crim. App.

2006). Jury-charge error is egregiously harmful if it affects the very basis of the case,

deprives the defendant of a valuable right, or vitally affects a defensive theory. Stuhler v.

State, 218 S.W.3d 706, 719 (Tex. Crim. App. 2007); Sanchez v. State, 209 S.W.3d 117, 121

(Tex. Crim. App. 2006).


West v. State                                                                          Page 2
                               The Guilt-Innocence Charge

         In his first issue, West argues that the trial court failed to limit or tailor the

definitions of the culpable mental states to the offense of evading arrest. West contends

that he was egregiously harmed by these errors.

         The culpable mental states in the penal code encompass three possible conduct

elements that may be involved in an offense: (1) nature of the conduct; (2) result of the

conduct; and (3) circumstances surrounding the conduct. TEX. PENAL CODE ANN. § 6.03;

see McQueen v. State, 781 S.W.2d 600, 603 (Tex. Crim. App. 1989). When an offense is

specifically delineated as to the type of conduct, the trial court should limit the statutory

definitions in the jury charge to the culpable mental state required. See Price v. State, 457

S.W.3d 437, 441 (Tex. Crim. App. 2015); Cook v. State, 884 S.W.2d 485, 491 (Tex. Crim. App.

1994).

         Here, West was charged by indictment with evading arrest or detention with a

motor vehicle. A person commits the offense of evading arrest or detention if the person

"intentionally flees from a person he knows is a peace officer . . . attempting lawfully to

arrest or detain him." TEX. PENAL CODE ANN. § 38.04(a). This court, in Riggs v. State,

concluded that "the offense of evading arrest or detention also includes two, and only

two, conduct elements: 'nature of the conduct' which applies to the element of

intentionally fleeing and 'circumstances surrounding the conduct' which applies to the




West v. State                                                                          Page 3
element of knowledge that a peace officer is attempting lawfully to arrest or detain the

person." 482 S.W.3d 270, 275 (Tex. App.—Waco 2015, pet. ref'd).

        In the trial court's charge, the definitions of intentionally and knowingly followed

section 6.03 of the Penal Code. See TEX. PENAL CODE ANN. § 6.03(a)-(b). Specifically, the

abstract portion of the jury charge provided the following definitions for intentionally

and knowingly:

        A person acts intentionally, or with intent, with respect to the nature of his
        conduct or to a result of his conduct when it is his conscious objective or
        desire to engage in the conduct or to cause the result.

        A person acts knowingly, or with knowledge, with respect to the nature of
        his conduct or to circumstances surrounding his conduct when he is aware
        of the nature of his conduct or that the circumstances exist.

        The definition for "intentionally "tracks the entirety of the language in section

6.03(a) of the Penal Code, whereas the definition for "knowingly" is limited to nature-of-

conduct and circumstances-surrounding-the-conduct elements. See id. § 6.03(a)-(b).

However, pursuant to Riggs, the definition for "intentionally" should have been limited

to nature-of-conduct elements, and the definition of "knowingly" should have been

limited to circumstances-surrounding-conduct elements.             See 482 S.W.3d at 275.

Assuming, without deciding, whether it was error, we will determine whether West was

harmed by any potential error.


        West did not object to this portion of the charge at trial. As such, our review of the

purported charge error is the Almanza egregious-harm standard. See 686 S.W.2d at 171.


West v. State                                                                            Page 4
As stated earlier, the actual degree of harm must be assayed in light of the entire jury

charge, the state of the evidence, including contested issues and weight of the probative

evidence, the argument of counsel, and any other relevant information revealed by the

record of the trial as a whole. See Patrick, 906 S.W.2d at 492; see also Arline, 721 S.W.2d at

351. In addition to these factors, we may also consider the degree, if any, to which the

culpable mental states were limited by the application portion of the jury charge when

assessing harm. See Patrick, 906 S.W.2d at 492; Hughes v. State, 897 S.W.2d 285, 296 (Tex.

Crim. App. 1994); Cook, 884 S.W.2d at 492. When the application paragraph points the

jury to the appropriate portion of the definitions, this mitigates against a finding of

egregious harm. See Patrick, 906 S.W.2d at 493; see also Riggs, 482 S.W.3d at 275.

        In the application portion of the charge, "intent" is limited properly to the resulting

flight, and" knowledge "is limited properly to the circumstances surrounding the flight.

This mitigates against a finding of egregious harm. See Patrick, 906 S.W.2d at 493; Reed v.

State, 421 S.W.3d 24, 30 (Tex. App.–Waco 2013, pet. ref'd).

        The evidence from the trial primarily focused on whether the car was a deadly

weapon and not the culpable mental states. Accordingly, the state of the evidence does

not support a finding of egregious harm.

        West's argument briefly mentioned the applicable culpable mental states for

evading arrest or detention with a motor vehicle.           However, the emphasis of the

prosecutor's argument at trial focused on the deadly-weapon special issue. See, e.g.,


West v. State                                                                            Page 5
Weems v. State, No. 05-14-01112-CR, 2016 Tex. App. LEXIS 6732, at *11 (Tex. App.—Dallas

June 24, 2016, pet. ref'd) (mem. op., not designated for publication) (finding no egregious

harm in harassment case and noting that the State did not emphasize the erroneous

charge language in its closing). Accordingly, this factor does not support a finding of

egregious harm. Neither party has identified any other relevant evidence in the record

as a whole.

        Based on the foregoing, we conclude that any error in the abstract portion of the

charge was not calculated to injure West's rights or deprive him of a fair and impartial

trial. See Almanza, 686 S.W.2d at 171; see also Stuhler, 218 S.W.3d at 719; Sanchez, 209

S.W.3d at 121. We overrule West's first issue.

                                The Punishment Charge

        In his second issue, West contends that the trial court provided the jury with

outdated parole instructions, which contained additional language about eligibility for

good-conduct time. West argues that he was egregiously harmed by this error.

        Here, West did not object to the punishment charge; thus, we review error, if any,

in the punishment charge for egregious harm. Olivas, 202 S.W.3d at 144. We have

previously stated the standard of review for charge error. See Middleton, 125 S.W.3d at

453. As noted earlier, we must first determine if the jury charge contained error.

        A jury charge contains error when it does not follow the applicable law. See TEX.

CODE CRIM. PRO. ANN. art 36.14; Taylor v. State 332 S.W.3d 483, 488-89 (Tex. Crim. App.


West v. State                                                                        Page 6
2011).    As relevant here, the Texas Legislature changed the parole instructions on

September 1, 2019. See Act of May 16, 2019, 86th Leg., R.S., ch. 260, §§ 2-3, 2019 Tex. Sess.

Law Serv. 446, 448. This change removed references to "good conduct time," which the

Legislature believed would confuse jurors. Id. In the instant case, the trial court's charge

included language that has been repealed by the Legislature. Thus, the inclusion was

erroneous. See TEX. CODE CRIM. PRO. ANN. art 36.14; see also Jones v. State, No. 10-19-00350-

CR, 2021 Tex. App. LEXIS 7622, at **8-9 (Tex. App.—Waco Sept. 15, 2021) (mem. op., not

designated for publication) (concluding that the trial court erred in submitting

instructions considering good-conduct-time after the Legislature removed this from the

jury charge, but ultimately concluding that the error was harmless because the charge

included language to disregard parole law and good-conduct time). The State does

concede that the instruction given by the trial court regarding parole was erroneous.

         Despite the erroneous instructions regarding parole, specifically, good-time-credit

eligibility, we cannot say that West was egregiously harmed. The trial court included the

following instruction after the erroneous instruction:

         You may consider the existence of the parole law and good conduct time.
         However, you are not to consider the extent to which good conduct time may be
         awarded to or forfeited by this particular defendant. You are not to consider the
         manner in which parole law may be applied to this particular defendant.

(Emphasis added).         We presume that the jury followed the trial court's charge

instructions. Luquis v. State, 72 S.W.3d 355, 366 (Tex. Crim. App. 2002). The instruction

given by the trial court prevents harm to West by directing the jury not to consider parole

West v. State                                                                                Page 7
and good-conduct time in their punishment assessment. See Igo v. State, 210 S.W.3d 645,

647 (Tex. Crim. App. 2006); Newman v. State, 49 S.W.3d 577, 581 (Tex. App.—Beaumont

2001, pet. ref'd); see also Jones v. State, No. 10-19-00350-CR, 2021 Tex. App. LEXIS 7622, at

*10. 1 Further, there is nothing in the record to indicate that the jury was confused by the

trial court's charge.

        In addition to the foregoing, neither party presented any evidence about parole

considerations.       Moreover, the State mentioned parole only once during its jury

argument. Rather, the focus of the State's closing argument was on the nature and

circumstances of the offense and the punishment-phase evidence.

        Considering all the relevant Almanza factors, we cannot say that West was

egregiously harmed by the erroneous jury instruction on parole and good-time-credit

eligibility. We overrule West's second issue on appeal.

                                                     Court Costs

        In this third issue, West complains that he was erroneously assessed the time-

payment fee, a bond fee, and that the remaining fees were improperly based on fees




        1  In Jones, this court concluded that a substantially similar parole instruction was harmless. See Jones
v. State, No. 10-19-00350-CR, 2021 Tex. App. LEXIS 7022, at *10. Specifically, the “curative” instruction in
Jones stated: “[i]t cannot accurately be predicted how the parole law might be applied to this defendant if
he is sentenced to a term of imprisonment, because the application of that law will depend on decisions
made by parole authorities. You may consider the existence of the parole law. You are not to consider the
manner in which the parole law may be applied to this particular defendant.”

West v. State                                                                                            Page 8
prescribed for offenses that were committed on or after January 1, 2020. The State

concedes that $58 should be deleted from the assessed court costs. 2

THE $10 BOND FEE

        Here, West was assessed $372 in court costs. The corresponding certified bill of

costs itemizes the assessed court costs and shows that West was assessed a $10 fee for a

peace officer to “Take/Approve Bond.” Under the law applicable to this case, a trial court

may assess a $10 peace officer’s fee for taking or approving a bond. See Act of May 11,

2009, 81st Leg., R.S. ch. 87, § 6.008, 2009 TEX. GEN. LAWS 208, 231 (amended 2019) (current

version TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(5)). However, it is undisputed that

West remained in jail from the time of his arrest until imposition of sentence. In other

words, West never posted bond. Because “[a]n officer may not impose a cost for a service

not performed or for a service for which a cost is not expressly provided by law,” TEX.

CODE CRIM. PROC. ANN. art. 103.002, we modify the judgment of conviction and bill of

costs to delete the $10 bond fee.

THE $15 TIME-PAYMENT FEE

        The certified, itemized bill of costs shows that West was also assessed a $15 time-

payment fee. Regarding the time-payment fee, the Court of Criminal Appeals has

recently held that the pendency of an appeal stops the clock for purposes of the time-



        A defendant may raise an objection to the assessment of court costs for the first time on appeal
        2

when the costs are not imposed in open court and the judgment does not contain an itemization of the
imposed court costs, as in this case. London v. State, 490 S.W.3d 503, 507 (Tex. Crim. App. 2016).

West v. State                                                                                    Page 9
payment fee. Dulin v. State, 620 S.W.3d 129, 133 (Tex. Crim. App. 2021). Consequently,

the assessment of the time-payment fee in this case is premature and should be struck in

its entirety. See id. We therefore modify the trial court’s judgment of conviction and bill

of costs to delete the $15 time-payment fee, without prejudice to a time-payment fee being

assessed later “if, more than 30 days after the issuance of the appellate mandate,

[appellant] has failed to completely pay any fine, court costs, or restitution that he owes.”

Id.

THE REMAINING COURT COSTS

        Regarding the remaining court costs, the certified, itemized bill of costs indicates

that West was assessed the following costs:

            •   $185 State Consolidated Fee (TEX. LOC. GOV’T CODE ANN. § 133.102(a)(1))

            •   $2 Transaction Fee (TEX. CODE CRIM. PROC. ANN. art. 102.072)

            •   $40 Clerk’s Fee (TEX. LOC. GOV’T CODE ANN. § 134.101)

            •   $4 Technology Fee (TEX. LOC. GOV’T CODE ANN. § 134.101)

            •   $1 Jury Fund Fee (TEX. LOC. GOV’T CODE ANN. § 134.101)

            •   $25 Records Management and Preservation Fee (TEX. LOC. GOV’T CODE
                ANN. § 134.101)

            •   $25 Specialty Court Fee (TEX. LOC. GOV’T CODE ANN. § 134.101)

            •   $10 Courthouse Security Fee (TEX. LOC. GOV’T CODE ANN. § 134.101)

            •   $50 County Warrant Fee (TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(2))



West v. State                                                                         Page 10
            •   $5 Fee for Peace Officer Commitment or Release (TEX. CODE CRIM. PROC.
                ANN. art. 102.011(a)(6))

The sum of the remaining court costs is $347. West contends that these fees are erroneous

because they were assessed based on statutes that were amended and made effective after

the date he committed the charged offense. We agree.

        In 2019, the Legislature made numerous amendments, repeals, and new laws that

modified the way court costs are assessed in criminal cases. The effective date of these

changes was January 1, 2020, and the Legislature did not indicate that the changes were

to be applied retroactively. See Act of May 23, 2019, 86th Leg., R.S., ch. 1352, §§ 5.01, 5.04,

2019 Tex. Gen. Laws 3982, 4035-36. The court costs listed above are based on the 2019

changes. We conclude that these assessments are erroneous because West was convicted

of a felony offense that occurred on September 9, 2019.

        Based on the law applicable to the case, West should have been assessed the

following court costs:

    •   $40 Jury Fee (Act of May 26, 2015, 84th Leg., R.S., ch. 654, § 2, 2015 Tex. Gen Laws
        2094, 2094 (repealed 2019))

    •   $4 Juror Services Fee (Act of May 27, 2005, 79th Leg., R.S., ch. 1360, § 5, 2005 Tex.
        Gen. Laws 4257, 4258 (repealed 2019))

    •   $40 District Clerk Fee (Act of May 27, 1995, 74th Leg., R.S., ch. 764, § 1, 1995 Tex.
        Gen. Laws 3969, 3969 (repealed 2019))

    •   $25 Records Management and Preservation Fee (Act of May 28, 2005, 79th Leg.,
        R.S., ch. 804, § 2, 2005 Tex. Gen. Laws 2777, 2777-78 (repealed 2019))



West v. State                                                                          Page 11
    •   $50 County Warrant Fee (Act of May 11, 2009, 81st Leg., R.S., ch. 87, § 6.008, 2009
        Tex. Gen. Laws 208, 231 (amended 2019))

    •   $5 Fee for Peace Office Commitment of Release (Act of May 11, 2009, 81st Leg.,
        R.S., ch. 87, § 6.008, 2009 Tex. Gen. Laws 208, 231 (amended 2019))

    •   $4 Technology Fee (Act of May 31, 2009, 81st Leg., R.S., ch. 1183, § 1, 2009 Tex. Gen.
        Laws 3751, 3751 (amended 2019))

    •   $5 Courthouse Security Fee (Act of Apr. 11, 19097, 75th Leg., R.S., ch. 12, § 1, 1997
        Tex. Gen. Laws 51, 51 (amended 2019))

    •   $133 Consolidated Fee (Act of June 2, 2003, 78th Leg., R.S., ch. 209, § 62(a), 2003
        Tex. Gen. Laws 979, 996 (amended 2019))

    •   $6 Judicial Support Fee (Act of May 15, 2007, 80th Leg., R.S., ch. 1301, § 3, 2007 Tex.
        Gen. Laws 4380, 4380 (repealed 2019))

    •   $2 Indigent Defense Fee (Act of Sept. 1, 2007, 80th Leg., R.S., ch 1014, § 6, 2007 Tex.
        Gen. Laws 3546, 3548 (repealed 2019))

The sum of the court costs that should have been assessed is $314. Therefore, based on

the foregoing, we modify the trial court’s judgment of conviction and bill of costs to

reduce the remaining assessed court costs by $33, which constitutes the difference

between $347 and $314. In light of the arguments raised, we sustain West’s third issue.

                                         Conclusion

        Because we have sustained West’s third issue, we modify the trial court’s

judgment, including the attachment A Order to Withdraw Funds, and correct the bill of

costs by reducing the amount therein $58, which is the sum total of the erroneously

assessed bond fee, time-payment fee, and the remaining assessed court costs based on



West v. State                                                                           Page 12
the wrong statutes. We affirm the trial court’s judgment as modified and correct the

Clerk’s bill of cost accordingly.




                                        MATT JOHNSON
                                        Justice



Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed as modified
Opinion delivered and filed April 13, 2022
Do not publish
[CRPM]




West v. State                                                                Page 13